The Workmen's Compensation Commission on January 16, 1930, made an award in favor of Estella Joyner Baker, defendant in error, and against Massey Harris Company and Zurich General Accident 
Liability Insurance Company, plaintiffs in error. The plaintiffs in error appealed from the award to the circuit court of Jackson county. Upon hearing of the appeal the award of the commission was, on September 10, 1930, affirmed. Plaintiffs in error now seek to have reviewed upon writ of error, the judgment of the circuit court affirming the award of the commission.
In the view we take of the case, further statement is unnecessary. *Page 31 
It has been determined that a judgment based upon the Workmen's Compensation Act cannot be reviewed upon writ of error. [Wheat v. Globe Indemnity Company, 44 S.W.2d 168; Kristanik v. Motor Company, 41 S.W.2d 911; Daniels v. Box Company, 46 S.W.2d 1108.]
It follows that we are without jurisdiction to review the judgment of the circuit court affirming the award of the commission. The writ of error is dismissed. The commissioner so recommends. Boyer, C., concurs.